HOLDAWAY, Chief Judge,
concurring:
I concur in the result. The evidence of predisposition is overwhelming. Had the military judge rejected the plea out of an “abundance of caution,” there is only a minuscule chance, and that states the case generously, that the appellant would have been acquitted. He would now be before us urging that he was wrongfully deprived of his pretrial agreement. Penister, 25 M.J. at 148. The term “matter inconsistent with his plea” as used in Article 45, UCMJ, must be interpreted with common sense. Thus in this case, while there is, admittedly, evidence of government inducement, the criminal predisposition of the appellant is so abundantly clear that a verdict to acquit would have been unlikely, perhaps even unreasonable, in face of the evidence. Under these circumstances an overly strict interpretation of Article 45 serves neither the appellant nor the system. This was the gist of Judge Cox’s concurring opinion in Penister; a view I think both legally and logically sound.
One other matter warrants discussion. It has been the appellate rule for a long time that the defense of entrapment is a matter inconsistent with a plea of guilty as defined by Article 45. As I read the cases that fact has been assumed but never critically analyzed. Certainly the principle of stare decisis constrains me, as an intermediate appellate judge, to uphold those decisions. However I now set forth, for whatever value it may be, an analysis that casts doubt on the correctness of this rule. Simply put it is this: The defense of entrapment is not a defense that negates any element of the offense charged. It is a *596defense in the nature of confession and avoidance or estoppel. As such it is similar to defenses based on the statute of limitations or former jeopardy, both of which defenses can be waived. R.C.M. 907. If the only defense is entrapment,6 and the accused attempts to plead guilty, he nonetheless can admit, and be provident, to each element of the offense charged. Entrapment merely seeks to avoid the consequences of the criminal act because of governmental misconduct. I would therefore conclude that under these circumstances a claim of entrapment does not set up matters inconsistent with guilt. If this issue were being presented for the first time, I would fashion a rule that would interpret Article 45 so that the term “matter inconsistent with his plea” means a matter that negates one or more of the essential elements of the crime as defined by the specification. I would permit an accused to waive defenses such as entrapment that did not refute an accused’s criminality.

. There may be cases, unlike the one under consideration, where an accused has more than one defense, e.g. "I’m not the one who did it, but in any event the one who did it was entrapped."